 1
                                                   THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
      A.B., by and through her next friend Cassie      No. 14-cv-01178-MJP
      Cordell Trueblood, et al.
10
             Plaintiffs,                               ORDER FOR PRELIMINARY
11
                                                       APPROVAL OF AMENDED
                     v.                                SETTLEMENT AGREEMENT
12
      Washington State Department of Social and
13
      Health Services, et al.,
14
            Defendants.
15

16          Upon consideration of the Parties’ amended joint motion pursuant to Federal Rule of

17   Civil Procedure 23(e) for an order preliminarily approving the settlement of this Action

18   (Amended Motion for Preliminary Approval), and in accordance with the Parties’ Amended

19   Settlement Agreement, which sets forth the terms and conditions for a proposed settlement of

20   the claims in this action, the Court, having read and considered the Amended Settlement

21   Agreement, orders as follows:

22          1.     Based on the record before it, the Court tentatively finds that the Amended

23   Settlement Agreement attached as Attachment A to the Amended Joint Motion for Preliminary

24   Approval, is fair, reasonable, and adequate. The Court finds that: (a) the Amended Settlement

     ORDER FOR PRELIMINARY
     APPROVAL OF AMENDED SETTLEMENT AGREEMENT
     No. 14-cv-01178-MJP
     Page 1 of 4
 1   Agreement resulted from extensive arm’s length negotiations; (b) there is no evidence at this

 2   stage of the proceedings of fraud, collusion, or overreaching, or that the rights of absent class

 3   members were disregarded; and (c) counsel has sufficient experience in similar litigation to

 4   propose the Amended Settlement Agreement. The Court’s preliminary approval is subject to

 5   change pending the outcome of the final settlement approval hearing (Fairness Hearing)

 6   established herein.

 7          2.      The Court finds that the proposed Class Notice meets the requirements of Federal

 8   Rule of Civil Procedure 23, due process, and the applicable law, in that it fairly and adequately

 9   describes the terms of the Amended Settlement Agreement; gives notice of the time and place of

10   the Fairness Hearing; and describes how a class member may comment on, object to, or support

11   the Amended Settlement Agreement.

12          3.      The Court authorizes and directs the Parties or their designated agent to, within

13   fifteen days of the date of this order, enact the Notice Plan submitted in connection with the

14   Parties’ Amended Motion for Preliminary Approval. Defendants and Class Counsel will submit

15   declarations to the Court confirming their compliance with the class notice procedures contained

16   in the Notice Plan at least 5 days prior to the Fairness Hearing.

17          4.      The Court concludes that the notice to class members mandated in the Notice

18   Plan is the best notice practicable under the circumstances and in light of the disabilities of class

19   members, and complies with the requirements of Federal Rule of Civil Procedure 23, due

20   process, and any other applicable law.

21          5.      A Fairness Hearing to consider whether the proposed Amended Settlement

22   Agreement is fair, reasonable, and adequate and should be finally approved is scheduled for

23   December 11, 2018, at 10:30 a.m., in the courtroom of the Honorable Marsha J. Pechman.

24

     ORDER FOR PRELIMINARY
     APPROVAL OF AMENDED SETTLEMENT AGREEMENT
     No. 14-cv-01178-MJP
     Page 2 of 4
 1          6.      A class member who wishes to comment on or object to the Settlement

 2   Agreement must submit written comments and/or objections to the Class Counsel. If a class

 3   member is unable to submit written comments due to disability, Class Counsel will assist the

 4   class member in drafting the comments or, in the event of a conflict, will assist the class member

 5   in identifying another attorney that may assist them in drafting such comments. The Parties will

 6   jointly file all written comments and objections with the Court. Written comments or objections

 7   must be submitted to the Court no later than November 30, 2018, at least ten days before the

 8   Fairness Hearing.

 9          7.      A class member who wishes to appear at the Fairness Hearing may do so if written

10   notice is submitted to the Court, with copies to counsel, stating that the class member intends to

11   appear in person or through counsel. In that written notice to appear, the class member must

12   describe the nature of his or her comment or objection. If the class member is unable to draft a

13   written statement due to disability, Class Counsel will assist the class member in drafting the

14   statement or, in the event of a conflict, will assist the class member in identifying another

15   attorney that may assist them in drafting the statement. Written notice of intent to appear must

16   be filed with the Court and mailed to counsel by November 30, 2018, at least ten days before

17   the Fairness Hearing.

18          8.      A Motion for Final Approval of the Amended Agreement, together with any

19   supporting declarations or other documentation, must be filed no later than December 6, 2018,

20   at least five days before the Fairness Hearing. Class Counsel shall also mail the Motion for Final

21   Approval to all class members who object to the Settlement Agreement or file written notice

22   with the Court that they intend to appear at the Fairness Hearing.

23

24

     ORDER FOR PRELIMINARY
     APPROVAL OF AMENDED SETTLEMENT AGREEMENT
     No. 14-cv-01178-MJP
     Page 3 of 4
 1          9.       The Court reserves the right to adjourn the date of the Fairness Hearing without

 2   further notice to class members, and it retains jurisdiction to consider all further applications

 3   arising out of or connected with the Amended Settlement Agreement. The Court may approve

 4   the Amended Settlement Agreement, with such modifications as may be agreed to by the Parties,

 5   if appropriate, without further notice to class members.

 6          It is so ORDERED this __1st___ day of __November__, 2018.



                                                          A
 7

 8
                                                          The Honorable Marsha J. Pechman
 9
                                                          United States Senior District Court Judge
10

11
     Presented by:
12     /s/ David Carlson                                  /s/Amber L. Leaders
       /s/ Kimberly Mosolf                                /s/Nicholas A. Williamson
13     /s/ Alexa Polaski                                  /s/Randy Head
       David R. Carlson, WSBA No. 35767                   Amber L. Leaders, WSBA No. 44421
14     Kimberly Mosolf, WSBA No. 49548                    Nicholas A. Williamson, WSBA No. 44470
       Alexa Polaski, WSBA No. 52683                      Randy Head, WSBA No. 48039
15     Disability Rights Washington                       Office of the Attorney General
       315 Fifth Avenue South, Suite 850                  7141 Cleanwater Drive SW
16
       Seattle, WA 98104                                  P.O. Box 40124
       (206) 324-1521                                     Olympia, WA 98504-0124
17
       davidc@dr-wa.org                                   (360) 586-6565
       kimberlym@dr-wa.org                                AmberL1@atg.wa.gov
18
                                                          NicholasW1@atg.wa.gov
                                                          RandyH@atg.wa.gov
19     /S/Christopher Carney                              Attorneys for Defendants
       Christopher Carney, WSBA No. 30325
20     Carney Gillespie Isitt PLLP
       600 1st Avenue, Suite LL08
21     Seattle, Washington 98104
       (206) 445-0212
22     Christopher.Carney@cgilaw.com
       Attorneys for Plaintiffs
23

24

     ORDER FOR PRELIMINARY
     APPROVAL OF AMENDED SETTLEMENT AGREEMENT
     No. 14-cv-01178-MJP
     Page 4 of 4
